Citation Nr: 1000805	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-08 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date prior to December 20, 2005, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  A hearing in front of the undersigned 
was held in July 2008.  A transcript of the hearing has been 
associated with the claim file.  In a decision dated in 
October 2008, the Board denied the appeal.  The Veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a July 2009 Joint Motion to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
Board decision be vacated and remanded, which was granted by 
the Court. 


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement service 
connection for a nervous condition in 1982, which was denied 
by the RO in January 1983.  The Veteran did not appeal that 
decision and it became final.

2.  The RO denied the Veteran's request to reopen the claim 
of entitlement to service connection for a nervous condition 
in January 1985.  The Veteran appealed the decision to the 
Board.

3.  In January 1986, the Board denied the veteran's claim for 
service connection for a psychiatric disorder to include 
PTSD.

4.  The RO denied the Veteran's request to reopen the claim 
in September 1986; although he initiated an appeal with a 
notice of disagreement, he did not submit a substantive 
appeal in response to the statement of the case.

5.  The RO denied the Veteran's requests to reopen the claim 
in January 1987 and October 1994 (for which the notice of 
denial was issued in November 1994).  The Veteran did not 
appeal these decisions and they became final.

6.  On December 20, 2005, the Veteran's request to reopen a 
claim of entitlement to service connection for PTSD was 
received by the RO.

7.  No communication or medical record following November 1, 
1994, and prior to December 20, 2005, may be interpreted as 
an informal claim of entitlement to service connection for 
PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to December 20, 
2005, for the award of service connection for PTSD have not 
been met. 38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 
2002), 4005 (West 1982); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2009), 19.123 (1986).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Veteran's claim arises from his disagreement with the 
initial effective date assigned upon the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Regarding the duty to assist, VA has associated with the 
claims folder the Veteran's reports of VA treatment and 
examination.  Additionally, the veteran was afforded a 
hearing.  He has not identified any outstanding evidence.  
For these reasons, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria and Analysis

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a); see 
generally 38 C.F.R. § 3.400.

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).

A July 2006 rating decision granted a 100 percent evaluation 
for PTSD, effective December 20, 2005.  The veteran contends 
that he is entitled to an earlier effective date for this 
award of service connection.  Specifically, at his hearing he 
stated that service connection should be granted back to at 
least 1981 or 1982, when he was diagnosed with anxiety 
neurosis.

In the present case, the Veteran separated from active 
service in December 1965.  It is not in dispute that he 
failed to submit a claim of entitlement to service connection 
for a psychiatric disability within one year from his 
discharge.  Therefore, assignment of an effective date back 
to the day following discharge is not possible.

It is observed that a Board decision dated on January 24, 
1986, denied the Veteran's claim of entitlement to service 
connection for psychiatric disorder to include PTSD.  That 
decision is final.  See 38 U.S.C.A. § 7104.  

The Veteran filed a request to reopen the claim for service 
connection for PTSD in February 1986 which the RO denied in a 
rating decision of September 1986.  

Although not mentioned in the Joint Motion for Remand, in 
arguments submitted to the Board in November 2009, the 
Veteran contended that the February 1986 statement should 
have been construed as a motion for reconsideration of the 
January 1986 Board decision.  It is argued that this would 
render the Board's January 1986 decision non-final.  

At the time, the law concerning reconsideration of a Board 
decision provided that a Board decision is the final 
determination of the Board, "except that the Board on its 
own motion may correct an obvious error in the record, or may 
on the basis of additional official information from the 
service department concerned reach a contrary conclusion."  
38 U.S.C.A. § 4003 (West 1982).  The pertinent regulations 
provided that reconsideration of an appellate decision may be 
accorded at any time by the Board of Veterans' Appeals on 
request by the appellant or his/her representative or on the 
Board's own motion, upon allegation of obvious error of fact 
or law, or upon discovery of new and material evidence in the 
form of records or reports of the service department 
concerned or officially corrected service department record.  
38 C.F.R. § 19.185 (1985).  Further, "[a] motion for 
Reconsideration shall set forth clearly and specifically the 
alleged obvious error, or errors, of fact or law in the 
applicable decision, or decisions, of the Board or other 
appropriate basis for requesting Reconsideration."  
38 C.F.R. § 19.186 (1985).

In the Veteran's February 1986 correspondence, he stated that 
the Board had denied the claim on the basis that he did not 
have a diagnosis of PTSD, and he requested an examination to 
verify the presence of what he believed to be PTSD.  Thus, 
the Veteran did not request reconsideration, nor did he 
identify obvious error; instead, he requested that he be 
provided an examination.  Accordingly, the statement was 
properly construed as an application to reopen the claim and 
not a motion for reconsideration.  Moreover, there was no 
provision that the mere filing of a motion for 
reconsideration would nullify or toll the finality of the 
Board decision; the Board decision was final unless 
reconsideration was granted.  See 38 U.S.C.A. §§ 4003, 4004 
(West 1982).  

The veteran filed a Notice of Disagreement with that February 
1986 decision in September 1986, and a Statement of the Case 
was issued on October 9, 1986.  In a statement in support of 
claim (VA Form 21-4138) dated and received October 17, 1986, 
the Veteran stated the following:

Please furnish to me a copy of everything in my VA 
claims file, especially any information concerning my 
examination on 4/28/86 at the W-S VAOPC with Dr. Fuller.  
I am using this information to appeal a VA rating 
decision so there should not be a charge. (emphasis in 
original)

The Veteran did not subsequently file a VA Form 1-9, Appeal 
to Board of Veterans Appeals.  However, in the Joint Motion 
for Remand, the parties stipulated that the case be returned 
to the Board to discuss whether the October 17, 1986, 
statement consistituted a substantive appeal.

At the time of the 1986 decision, the pertinent regulation 
provided:

A Substantive Appeal consists of a properly completed VA 
Form 1-9, Appeal to Board of Veterans Appeals, or 
correspondence containing the necessary information.  
The appeal should set out specific arguments relating to 
errors of fact or law.  To the extent feasible, the 
argument should be related to specific items in the 
statement of the case. . . .  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal.  

38 C.F.R. § 19.123 (1986); see 38 U.S.C.A. § 4005(d) (West 
1982).  

The statement filed by the Veteran, read as a whole, was 
clearly a request for a copy of his claims file, and the 
appeal was mentioned only to support his argument that he 
should not be charged for the cost of the copies.  He did not 
identify the claim, issue, or decision he was intending to 
appeal, or present any arguments.  As no arguments were 
mentioned, it is not possible to construe any such arguments 
in a liberal manner.  In contrast, his actual substantive 
appeals on file, both before and after this statement, were 
clearly identified as such.  Further evidence that the 
Veteran neither intended this to constitute his substantive 
appeal, nor believed that it was a substantive appeal, is 
found in the absence of any mention in any of his subsequent 
statements (prior to the arguments raised before the Court in 
this appeal) that he had had submitted a substantive appeal 
at that time, or that he had perfected an appeal of the 1986 
decision.  In contrast, when no response was received to his 
February 1986 claim, he filed another claim in March 1986, 
and when he did not receive a copy of the July 1986 rating 
decision, he contacted VA.  

Thus, the Board concludes that the Veteran in this case did 
not intend that his October 1986 statement to constitute his 
substantive appeal, that the October 1986 statement was 
properly construed at the time solely as a request for a 
gratis copy of his claims file, and, further, that the 
statement, which did not identify an issue or decision, or 
present any arguments, was not adequate to constitute a 
substantive appeal.  Therefore, the Veteran did not perfect 
an appeal of the September 1986 rating decision, and it 
became final.  

In November 1986 the Veteran filed a claim of entitlement to 
service connection for panic disorder which the RO treated as 
a request to reopen the claim for service connection for a 
nervous condition.  That request was denied in January 1987.  
The Veteran did not appeal that decision.  In December 1993, 
the Veteran filed a request to reopen the claim for service 
connection for a nervous disorder.  The RO denied the request 
in October 1994.  The Veteran was informed of the decision 
and he did not appeal.  As the Veteran did not appeal the 
decisions, these are final.  See 38 U.S.C.A. § 7105.  The 
effect of such finality is to preclude an award of an 
effective date prior to the last final denial.  Moreover, the 
Veteran has not raised a claim of clear and unmistakable 
error (CUE) such as to challenge the finality of any of those 
determinations.

Based on the foregoing, any effective date awarded in the 
present case must follow November 1, 1994, the date of 
issuance of notice of the last final denial.  Moreover, as 
previously noted, the appropriate effective date is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The next communication received from the veteran regarding 
his psychiatric disability was not received until December 
20, 2005 when the Veteran filed a request to reopen the claim 
for service connection for PTSD.  Again, the RO's last 
determination in October 1994 denying the Veteran's request 
to reopen the claim is final.  No further claim was received 
from the Veteran or his representative until the December 20, 
2005 request to reopen the claim.  Looking at the time period 
after the final decision of 1994, the Board finds that prior 
to December 20, 2005, there was no claim, informal claim, or 
intent to file a claim for a psychiatric disorder to include 
PTSD.  None of the documents submitted since the last 
unappealed rating decision of 1994 and December 20, 2005, the 
date of the receipt of the reopened claim, addressed the 
issue of service connection for a psychiatric disorder or 
PTSD and thus cannot be considered a claim, an informal 
claim, or an intent to file a claim.  

The Board notes that in September 1995 the Veteran filed a 
claim for non-service connected pension.  At the time he 
filed the claim he submitted various statements from former 
employers, medical records, a statement from a private 
physician and a psychological evaluation.  While these 
records contain discussions of the Veteran's psychiatric 
condition, they are not considered to be informal claims for 
service connection for PTSD.  In this regard, the Board notes 
that the Veteran was very clear in the statement accompanying 
the evidence that he was claiming service connection for non-
service connected pension.  Nowhere in his statement does he 
mention a claim of service connection for PTSD.  Furthermore, 
even if there was a doubt as to the Veteran's intent in 
submitting the evidence noted above, the Board notes that at 
the hearing the Veteran repeatedly testified that when he 
filed for non-service connected pension, he was not intending 
to file a request to reopen his claim for service connection 
for PTSD.  Therefore, the evidence submitted in September 
2005 cannot be construed as an informal claim.  

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's December 2005 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for PTSD was filed earlier than March 25, 
1997. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 
(1993). 

In sum, the presently assigned effective date of December 20, 
2005, is appropriate and there is no basis for an award of 
service connection for PTSD prior to that date.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to an effective date prior to December 20, 2005, 
for a grant of service connection for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


